Title: To Benjamin Franklin from David Hartley: Two Letters, 23 January 1779
From: Hartley, David
To: Franklin, Benjamin


I.
Dear Sir
Jan 23 1779 London
I have communicated yours of Janry 1st. 1779 to the Board of Sick and Hurt and have received the following answer—We are taking measures for the immediate sending to France the number of Americans first proposed to be exchanged and we shall be much obliged by your continuing to impart to us such farther particulars as you may learn respecting the number and places of Confinement of the British prisoners in France taken by American ships.—
Whatever information you may have to communicate upon that head, I will transmitt to the board and will contribute every endeavour in my power from time to time to expedite the Exchanges.
I am My Dear Sir Your Most affecte
DH.
To Dr Franklin
 
Addressed: To Dr Franklin
 
II.
My Dear friend.
Jan 23 1779
You know my constant and earnest desire for peace. You are so fully possessed of my principles upon these subjects, that you cannot doubt but that the sentiments expressed in the 4th letter on the American war lately written by a member of parlt. in this Country to his Constituents do perfectly accord with mine.— In your letter of 26 octr 1778 you seem to express that a visit from a friend wd not be unwellcome, if that friend were in a character of a plenipotentiary, to treat of a sincere peace between all parties. You must know from the course of public transactions in England, that the alliance between France & America is a great stumbling block.— Whatever engagements America may have entered into, they may at least by consent of parties be relinquished, for the purpose of removing so material an obstacle to any generel treaty of free & unengaged parties. If the parties cd meet for the sake of peace upon free & open ground, I shd think that a very fair proposition to be offered to the people of England, and an equitable propositon in itself. The universal destruction attending war to all parties, ought to be a motive for the restoration of peace superceding all minuter considerations. Knowing the sincerity of your desire for peace, I throw out to you the Cursory thoughts wch present themselves to me, to take the chance of starting any idea wch may lead to that blessed end. I am yrs affectely.
G.B.
 
Addressed: To Dr Franklin
